Name: Commission Regulation (EEC) No 2749/83 of 29 September 1983 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/56 Official Journal of the European Communities 1 . 10 . 83 COMMISSION REGULATION (EEC) No 2749/83 of 29 September 1983 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (&lt;), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations during the fourth quarter of 1983, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1983 . For the Commission ' Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2 . 1980, p . 4 . (2) OJ No L 302, 23 . 10 . 1981 , p . 4 . ( 3) OJ No L 56, 29 . 2 . 1980, p . 22. (&lt;) OJ No L 241 , 13 . 9 . 1980, p . 5 . BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  AN NE XE  AL LE GA TO  BI JL AG E 1 . 10 . 83 P os it io n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla ta rif fa do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 4 62 3, 88 85 1, 89 27 0, 78 7 91 7, 89 65 4, 85 74 ,7 32 13 8 09 6 28 6, 60 66 ,0 54 02 .01 A II a) 1 8 78 5, 33 1 61 8, 58 51 4, 48 15 04 3, 96 1 24 4, 21 14 1, 98 9 26 2 38 2 54 4, 54 12 5, 50 3 02 .01 A II a) 2 7 02 8, 27 1 29 4, 87 41 1, 58 12 05 3, 14 99 5, 37 11 3, 59 2 20 9 90 5 43 5, 63 10 0, 40 2 02 .01 A II a) 3 10 54 2, 43 1 94 2, 30 61 7, 37 18 05 2, 84 1 49 3, 06 17 0, 38 8 31 4 85 9 65 3, 45 15 0, 60 4 02 .01 A II a) 4 aa ) 13 17 8, 06 2 41 1, 34 72 2, 23 22 72 1, 11 1 92 3, 68 21 2, 98 5 39 3 57 4 78 5, 24 17 8, 44 1 02 .01 A ll a) 4b b) 15 07 3, 80 2 76 8, 9 85 8, 17 25 88 9, 28 2 16 3, 27 24 3, 62 4 45 0 19 2 91 8, 65 21 0, 46 7 02 .0 1 A II b) 1 8 07 7, 21 1 48 7, 41 47 0, 89 13 83 8, 00 1 14 6, 38 13 0, 54 4 24 1 23 2 49 9, 29 11 4, 96 8 02 .01 A II b) 2 6 46 1, 79 1 18 9, 93 37 6, 71 11 07 0, 44 91 7, 10 10 4, 43 6 19 2 98 7 39 9, 43 91 ,9 75 02 .0 1 A II b) 3 10 09 6, 54 1 85 9, 27 58 8, 62 17 29 7, 59 1 43 2, 97 16 3, 18 1 30 1 54 1 62 4, 1 1 14 3, 71 0 02 .01 A II b) 4 aa ) 12 11 5, 86 2 21 6, 41 66 2, 33 20 89 5, 04 1 77 0, 59 19 5, 81 8 36 1 85 0 72 0, 87 16 3, 72 4 02 .01 A II b) 4 bb )1 1 10 09 6, 54 1 85 9, 27 58 8, 62 17 29 7, 59 1 43 2, 97 16 3, 18 1 30 1 54 1 62 4, 1 1 14 3, 71 0 02 .01 A II b) 4 bb )2 2 (') 10 09 6, 54 1 85 9, 27 58 8, 62 17 29 7, 59 1 43 2, 97 16 3, 18 1 30 1 54 1 62 4, 1 1 14 3, 71 0 02 .01 A II b) 4 bb )3 3 13 89 2, 84 2 54 8, 49 78 0, 38 23 89 4, 10 2 00 6, 02 22 4, 53 7 41 4 92 2 83 9, 94 19 1, 88 5 02 .0 6 C Ia )1 13 17 8, 06 2 41 1, 34 72 2, 23 22 72 1, 11 1 92 3, 68 21 2, 98 5 39 3 57 4 78 5, 24 17 8, 44 1 02 .0 6 C Ia )2 15 07 3, 80 2 76 3, 59 84 2, 18 25 93 9, 41 2 18 1, 81 24 3, 62 4 45 0 19 2 90 8, 44 20 7, 92 4 16 .0 2 B III b) 1a a) 15 07 3, 80 2 76 3, 59 84 2, 18 25 93 9, 41 2 18 1, 81 24 3, 62 4 45 0 19 2 90 8, 44 20 7, 29 4 Official Journal of the European Communities (') He nfÃ ¸ rse lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pf yld er de be tin ge lse r, de re rf ast sat af de ko mp ete nte my nd igh ed er iD ee ur op Ã ¦i sk e FÃ ¦ lle ssk ab er. (') Di eZ ula ssu ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV orl ag ee ine rB esc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n Ste lle n de rE uro pÃ ¤ isc he n Ge me ins ch aft en fes tge set zte n Vo rau sse tzu n ­ ge n en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã  Ã ¹Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹Ã µ Ã º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹Ã · Ã Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea din g is su bje ct to the pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by the co mp ete nt au tho rit ies of the Eu ro pe an Co mm un iti es . (') La dm iss ion da ns cet te so us -po sit ion est su bo rdo nn Ã ©e Ã l ap rÃ ©s en tat ion d'u n cer tifi cat dÃ © liv rÃ © da ns les co nd itio ns prÃ © vu es pa rl es au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se uro pÃ © en ne s. (') La mm iss ion e in qu est a so tto vo ce Ã ¨ su bo rdi na ta all a pre sen taz ion e di un ce rti fic ato co nfo rm em en te all e co nd izi on is tab ilit e da lle au tor itÃ co mp ete nti de lle Co mu nit Ã eu rop ee . (') Ind eli ng on de rd eze on de rve rde lin gi so nd erw orp en aan de vo orw aar de da te en cer tifi caa tw ord tv oo rge leg dh etw elk is afg eg ev en on de rd ev oo rw aar de ne n be pa lin ge n, va stg est eld do or de be vo eg de au to rit eit en va n de Eu ro pe se G em ee ns ch ap pe n. No L 269 / 57 / 57